                    IN THE DISTRICT COURT OF THE UNITED STATES
                            DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION

UNITED STATES OF AMERICA                       )      CRIMINAL NO.: 4:02-751
                                               )
                                               )
              vs.                              )               ORDER
                                               )
                                               )
SHAN SCOTT, a/k/a “Shawn”                      )
                                               )



       And now, this 20th day of December, 2018, the Government’s Motion is granted, and it is

hereby ordered and decreed that the charges pending against Shan Scott, a/k/a “Shawn” in

Criminal Number 4:02-751 are hereby dismissed without prejudice.


December 20, 2018                                        s/ R. Bryan Harwell
Florence, South Carolina                                 R. Bryan Harwell
                                                         United States District Judge
